Citation Nr: 1727677	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  10-28 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial rating higher than 20 percent for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. B. Kass, Associate Counsel







INTRODUCTION

The Veteran served on active duty from April 1969 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.


FINDING OF FACT

The Veteran's diabetes is treated with insulin and restricted diet, but does not require regulation of activities.


CONCLUSION OF LAW

The criteria are not met for an initial rating in excess of 20 percent for diabetes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.119, DC 7913 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Increased Ratings

The Veteran's diabetes is currently rated 20 percent disabling and he is seeking a higher rating. 

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016).  Separate diagnostic codes (DCs) identify the various disabilities.  See generally 38 C.F.R. Part 4.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Under this DC 7913, a 20 percent rating is assigned for diabetes mellitus requiring insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is warranted for diabetes mellitus requiring insulin, a restricted diet, and regulation of activities.  A 60 percent rating is assigned for diabetes mellitus requiring insulin, restricted diet, and regulation of activities, and involving episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or visits to a diabetic care provider twice a month plus complications that would not be compensable if separately evaluated.  A maximum rating of 100 percent is assigned for diabetes mellitus requiring more than one daily injection of insulin; a restricted diet; and regulation of activities, avoidance of strenuous occupational and recreational activities; and, involving episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id.

The Veteran has appealed for a higher rating for his diabetes, but the record does not show that a higher rating is warranted.  A regulation of activities for the medical management of diabetes is required.  

The August 2009 VA examination did not show any restriction in activities.  In September 2009, Dr. B.R. stated the Veteran was restricted from doing strenuous exercise or work.  However, there was no rationale provided for this single statement.  In addition, treatment records provided by Dr. B.R did not indicate these restrictions or show how the Veteran's diabetes restricted his activities.  In March 2012, he was walking for 45 minutes a day.  In August 2013, the Veteran described an increase in overall daily activity.  A March 2016 VA examiner was asked, "[d]oes the Veteran require regulation of activities as part of medical management of diabetes mellitus?"  His answer was "[n]o."  A July 2016 treatment note indicated that the Veteran was increasing his activity.  Additional VA treatment records showed that he was limited to chair exercises due to knee surgery for a period of time.  

The Veteran alleged that he must regulate his activities and take insulin shots.  However, since Dr. B.R.'s September 2009 statement, the record shows an increase in activity, despite the Veteran's physical limitations due to knee surgery.  Accordingly, his 20 percent rating is continued.

The Board has considered the Veteran's claim and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to an initial rating in excess of 20 percent for diabetes is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


